275 S.W.3d 320 (2008)
Nolan TINNIN, Claimant/Appellant,
v.
TREASURER OF the STATE of Missouri, as Custodian of the Second Injury Fund, Additional Party/Respondent.
No. ED 91550.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2008.
Application for Transfer Denied February 24, 2009.
Susan K. Roach, The Roach Law Firm, Clayton, MO, for appellant.
Joseph Diekemper, Assistant Attorney General, St. Louis, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission, affirming the award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).